*865On Alternative Motion for Rehearing or Transfer to the Supreme Court
The State has filed a vigorous alternative motion for a rehearing or for a transfer of the appeal to the Supreme Court, assuring this court that “[njeedless to say, since the appellant’s requested instruction was MAI— CR 6.40, it did not submit the negative of any of the essential elements of the state’s case, including* consent. On the contrary, it submitted the affirmative of each of the elements of the state’s case, only in slightly different language than Instruction S-lG.” Citing no authority, the State confidently asserts that “[i]f the appellant had wanted to present the issue of lack of consent ‘conversely or affirmatively from his own standpoint,’ he should have submitted an instruction which stated that the jury must acquit ‘unless it found that the prose-cutrix had not consented’ or ‘if it found that she had consented.’ ”
The argument ignores the law as it it existed at the time this case was tried, and in addition positively misstates the record. As noted in the principal opinion, the ease was tried before the effective date of Rule 20.02, and the use of MAI-CR was not mandatory. As the State concedes, our courts have for many years held that a criminal defendant is entitled to an instruction correctly stating the converse of the instruction upon which the State asks his conviction. State v. Rutherford, 152 Mo. 124, 184, 53 S.W. 417, 420 (1899). We are aware of no precedent antedating Rule 20.-02 which held that a criminal converse was required to be in any particular form, so long as it clearly submitted the converse of the facts and issues upon which the conviction was authorized. It was, of course, held in State v. Fraley, supra, 342 Mo. at 446, 116 S.W.2d at 20, that the practice of concluding the State’s main instruction with the words “and unless you so find you will acquit” was not a sufficient reason to refuse a correct, separate converse tendered by the defendant, but the later holdings were uniform to the effect that it was reversible error to refuse a factual converse of the State’s main instruction, unless the State’s instruction clearly submitted the converse of the facts and issues upon which the conviction was authorized. State v. McWilliams, supra, 331 S.W.2d at 613; State v. Taylor, 356 Mo. 1216, 1221, 205 S.W.2d 734, 787[8, 9] (1947); State v. Ledbetter, 332 Mo. 225, 228, 58 S.W.2d 453, 454[3] (1933).
In this case, the State’s main instruction, No. S-l-G, was as follows:
“The Court instructs the jury that if you find and believe from the evidence in this case, beyond a reasonable doubt, that in Pulaski County, Missouri, on the 14th day of September, 1972, the defendant, James M. Bohannon, then and there being, did then and there feloniously make an assault upon one Maria Sucher, a female person over the age of sixteen years, and did then and there wilfully, forcibly and feloniously rape, ravish and carnally know the said Maria Sucher, you will find the defendant guilty, as charged. ‘WILFULLY’, as used in this instruction, means intentionally. ‘FELO-NIOUSLY’, as used in this instruction, means wickedly and against the admonition of the law; that is, unlawfully.”
The other instructions cover the presumption of innocence and the credibility of the witnesses.
Instruction D-A, which the State says can in no event be considered eonver-sive, reads as follows:
“If you find and believe from the evidence beyond a reasonable doubt:
First, that on or about September 14, 1972, in the County of Pulaski, State of Missouri, the defendant inserted his sexual organ into the sexual organ of Maria Sucher, and
Second, that he did so against her will and after he caused her to submit by threats which caused her to fear physical violence to herself,
then you will find the defendant guilty of rape.
*866However, if you do not find and believe from the evidence beyond a reasonable doubt each and all of the foregoing, you must find the defendant not guilty of that offense.” (our emphasis)
Granted, the instruction is literally MAI-CR 6.40, but it does not follow that, judged by standards prevailing before MAI-CR 6.40 was promulgated, the instruction cannot be considered a converse. Instruction D-A hypothesizes the facts necessary to conviction much more directly and clearly than the State’s main instruction, and directly advises the jury that unless they find the facts to be as hypothesized, they will acquit. Unlike the bare statement “and unless you so find you will acquit”, Instruction D-A particularly and specifically converses every element of the State’s case. State v. Dougherty, 287 Mo. 82, 90, 228 S.W. 786, 788[7] (1921). The State’s motion for rehearing or to transfer to the Supreme Court is wholly devoid of merit, and is denied.
All concur.